Citation Nr: 1637583	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to December 1979.  He is the recipient of the Combat Infantryman Badge.
This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

When the issue was before the Board in June 2014, January 2015, and April 2016, it was remanded for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The appeal has been remanded three times for VA examinations to determine the nature and etiology of the Veteran's claimed skin disability.  Unfortunately, another remand is required because the July 2016 opinion obtained in response to the Board's most recent remand is inadequate.  In this regard the Board notes that the examiner opined that the Veteran's skin disability was less likely as not (50% or less probability) incurred in or caused by service.  In support of the opinion, the physician stated that, " it is difficult to retrospectively determine the exact diagnosis the VA physician meant by the 1972 diagnosis of Lichen Planus Simplex Chronicus."  The physician added that to definitively diagnose the disability at this time, histopathology when the rash is present was recommended.  

Unfortunately, in forming this opinion, the July 2016 examiner failed, as did previous examiners, to fully discuss the various skin disorders for which the Veteran was treated during service and to consider whether a skin disorder other than lichen planus simplex has presented itself during the period of the claim and is etiologically related to the Veteran's military service.  Moreover, when addressing the role of Agent Orange in the development of skin disabilities, the examiner cites to an NIH report concerning Gulf War disabilities, which is irrelevant as the Veteran's herbicide exposure was during the Vietnam War and his service ended over a decade before the start of the Gulf War.  Consequently, the report of the July 2016 VA examination and opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a dermatologist to determine the nature and etiology of all skin disorders that have been present during the period of the claim (May 2010 to the present).  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner should identify each skin disorder that has been present at any time during the period of the claim and provide an opinion with respect to each disorder as to whether it is at least as likely as not (50 percent or better probability) that the disorder began during service or is otherwise etiologically related to service, to include the Veteran's exposure to Agent Orange.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




